2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2022.
The examiner previously required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Remarks
Claims 1-7 are pending.
Claims 8-20 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-7 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-7 recites a judicial exception by reciting the limitations of obtaining respiratory signals by one or more hardware processors via one or more communication interfaces, performing various algorithm filtering techniques, extracting features, and classifying mental state of the user. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining a respiratory signal” using “one or more hardware processors” and “one or more communication interfaces”. That is, other than reciting “obtaining”, “processor” and “communication interface”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining”, “processor” and “communication interface” languages, the claim encompasses the user views data collected from a patient, performs various algorithms, determines various features from the data, and draws conclusions. The mere nominal recitation of  “obtaining” data, using a general “processor” and a general “communication interface”, without requiring any tangible outputs or specific hardware, does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-7 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-7 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g., performing ReliefF algorithm, SMOTE technique, general recitation of a “training a model”, generating a stress score, generating an alert….) do not amount to significantly more. For example, obtaining respiratory signal is equivalent to gathering data which is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing various analysis and transforming data is insignificant extra-solution activity; reciting a general hardware processor to process the data is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)); and identifying trend (stress) is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the detecting stress score and providing an alert, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Claims 1-7 are ineligible.

Claim Objections
Claim 1 and 4 are objected to because of the following informalities:  
Claim 1 recites “users” in line 2 which should be changed to “one or more users” as used throughout claim 1 and claims 2-7. This would provide clarity and consistency.  
Claim 1 recites “one or more users” in line 4 which should be changed to “the one or more users”.
Claim 1 recites the limitation “mental state”, in line 24, which should be changed to “a mental state”.
Claim 4 recites “one or more users” in line 3 which should be changed to “the one or more users”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the step of classifying” in line 2, it is unclear and indefinite if this is the same as “classifying” as recited in claim 1 or not. In other words, it is unclear and indefinite what claim 3 is considering to be within the scope of “the step”. There is insufficient antecedent basis for this limitation (“the step”) in the claim.
Claim 3 recites the limitation “mental state” in line 2, it is unclear and indefinite whether this is the same mental state as recited in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “a normal state or an abnormal state” in lines 2-3; it is unclear and indefinite whether these are the same states as claim 1 or not. 
Claim 3 recites the limitations “a normal state or an abnormal state” in lines 9-10; it is unclear and indefinite whether these are the same states as claim 1, or from lines 2-3 of claim 3, or not. 
Claim 3 recites the limitation “a normal state or an abnormal state” in lines 9-10; it is unclear and indefinite whether these are the same states as recited in claim 1 or not. 
Claim 4 recites the limitation “the classification” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a respiratory signal” in line 3; it is unclear and indefinite whether this is the same respiratory signal as claim 1 (line 4) or not. 
Claim 6 recites the limitation “the comparison” in line 4; it is unclear and indefinite whether this is the same as “first comparison” as recited in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the comparison” in lines 4-5; it is unclear and indefinite whether this is the same as the first comparison of claim 6, the second comparison as recited in claim 7 or another. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180184901 granted to Akmandor et al. (hereinafter “Akmandor”) in view of US Pat Pub No. 20050119586 granted to Coyle et al. (hereinafter “Coyle”).
Regarding claim 1, Akmandor discloses a processor implemented method for stress level monitoring of users (abstract, para 0007, Fig 9), comprising: obtaining, by one or more hardware processors via one or more communication interfaces, a respiratory signal corresponding to one or more users (Fig 9, para 0062, specifically in the last line “The respiratory monitor 68 is placed around the waist of the individual 58.”; abstract and para 0039 “one or more processors that receive wearable medical sensor (WMS) data”; and Fig. 2 showing networks system as the “communication interfaces”), wherein the respiratory signal is obtained using one or more sensors at a first time interval within a controlled environment (fig. 6, sensor associated with respiratory monitor 68, see paras 0056-0057, 0062; It is noted that the claim does not require any details regarding the “first time interval” and the “controlled environment”. Therefore, under its broadest reasonable interpretation, any duration and any environment of measurement where the measurements are being taken would read over the limitations as currently recited.); sequentially performing, by the one or more hardware processors, a mean subtraction technique, and a baseline drift detection and removal technique on the respiratory signal to obtain a pre-processed respiratory signal for each of the one or more users (fig. 9, paras 0102-0103 “The outliers of the data obtained from the respiration monitor are replaced with upper or lower thresholds at step 82. After removing the data artifacts, range normalization is performed with the same equation above at step 84”; It is noted that these are considered to be “baseline drift detection and removal technique” and “mean subtraction technique” respectively. Additionally, the claim only requires these filtering techniques to be applied sequentially, but does not specify the order in which they are to be performed.), by (i) identifying one or more troughs in the output, wherein a spline is fitted through the identified one or more troughs and (ii) correcting time series data above the spline (para 0103 “The outliers of the data obtained from the respiration monitor are replaced with upper or lower thresholds at step 82”; it is noted that replacing the outliers with upper threshold is considered to identifying the troughs, applying the threshold, and correcting the time series with the upper threshold); applying, by the one or more hardware processors, a window approach technique on time series data of the pre-processed respiratory signal to extract one or more morphological and one or more statistical features (para 0103 “feature values are calculated using MatLab. From the respiration data, a total of nine features are extracted at step 86: mean, median, and quartile deviation of the respiration duration (it is noted that these are considered to be the statistical feature— see applicant’s own specification on paragraph 0043)), root mean square (RMS) of the respiration signal, mean of inhalation and exhalation durations, mean and median of the ratio of inhalation-to-exhalation duration, and mean of stretch (it is noted that these are considered to be the morphological features, see applicant’s own specification on paragraph 0043); additionally, it is noted since Akmandor discloses extracting similar features, a window approach technique or a similar technique is considered to be utilized) wherein the one or more statistical features are extracted from a higher order dynamics of the pre-processed respiratory signal for each of the one or more users (it is noted that the claim only requires the features to be drawn from a higher order dynamics and does not require performing the higher order dynamics. Therefore, since Akmandor recites extracting the same features, then this limitation is considered to be also taught by Akmandor); ranking, by the one or more hardware processors, using a feature selection technique, the one or more extracted morphological and the one or more statistical features to obtain a set of unique combinational features for each of the one or more users (paras 0006, 0008 “extracting a set of features from the WMS data, removing correlated features from the extracted features to obtain a reduced set of features”; it is noted that removing correlated features to present a reduced set is understood to be “ranking” which allows for obtaining a set of unique combination; also see para 0041, fig. 9, feature extraction 86, 96 and classification 102); and classifying, by the one or more hardware processors, mental state of the one or more users as one of a normal state or an abnormal state by applying one or more RESPONSE TO RESTRICTION REQUIREMENTPage No: 3classifiers on a set of synthetically balanced features obtained based on the set of unique combinational features (para 0006 “classify the reduced set of features in order to determine whether the user is stressed”; para 0041, Fig. 9 “classification 102”). Akmandor discloses the limitations above but fails to disclose a low pass filtering technique, the baseline drift detection and removal technique is applied on an output obtained upon applying the low filtering technique to filter baseline drift.
Coyle teaches a system and method for processing respiratory signals derived from respiratory sensors including filtering signal artifacts to improve signal quality and improved recognition of selected respiratory events (abstract, para 0012, 0055). The system and method can include various processing filters including low-pass, high-pass and adaptive filtering (para 0052) wherein a single low pass filter is applied to the signals chosen to best separate the respiratory components from non-respiratory components in general (para 0054). Coyle further teaches that the signal is further processed to determine respiratory parameters, to recognize and eliminate artifacts (remaining after the prior filtering), and to establish baseline values for respiratory parameters that are useful for recognizing respiratory events (para 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Akmandor with the teachings of Coyle to provide a low-pass filter prior to the baseline drift detection and removal filtering technique to provide the predictable result of determining respiratory parameters and to recognize and eliminate other (undesirable) artifacts.  

Regarding claim 4, Akmandor as modified by Coyle (hereinafter “modified Akmandor”) renders the processor implemented method as claimed in claim 1 obvious as recited hereinabove, Akmandor further comprising training a model for each of the one or more users based on the classification of the mental state of one or more users as one of the normal state or the abnormal state (para 0036 “the individualized embodiment is more accurate in discerning if the user is stressed since it is trained on WMS data obtained from the user”; para 0112 “the data is divided into three parts: first part for training, second part for validation of chosen parameters, and third part for testing.”).  

Regarding claim 5, ‘modified Akmandor’ renders the processor implemented method as claimed in claim 4 obvious as recited hereinabove, Akmandor further comprising: upon obtaining the trained model, obtaining a respiratory signal corresponding to the one or more users (fig. 9, para 0056-0057 “the respiration monitor utilized herein measures thoracic expansion to obtain respiratory information”), wherein the respiratory signal is obtained at one or more time intervals for a pre-determined time period (fig. 6); and generating, using the trained model, a stress score for each of the one or more users, wherein the stress score is generated for the pre-determined time period (para 0128 “the system transitions to the stress detection stage, and checks the user's stress level”).  

Regarding claim 6, ‘modified Akmandor’ renders the processor implemented method as claimed in claim 5 obvious as recited hereinabove, further comprising: performing a first comparison of (i) the stress score specific to a first time duration of the pre-determined time period with (ii) a pre-determined threshold, and alerting the one or more users associated thereof based on the comparison (para 0039 and 0128; it is noted that the claim does not require any details regarding the threshold or the time duration. Under the broadest reasonable interpretation, any amount of stress and any duration would read over the claimed limitation. Here, Akmandor teaches determining stress, and upon detection of stress, applying therapy which may be output via display 30 (para0039). Therefore, Akmandor is understood to include comparing the features to at least one threshold for at least a period of time and alerting the patient based on the outcome). 


Regarding claim 7, ‘modified Akmandor’ renders the processor implemented method as claimed in claim 6, Akmandor further comprising: performing a second comparison of (i) the stress score specific to the first time duration with (ii) the stress score of a second time duration of the pre-determined time period and alerting the one or more users associated thereof based on the comparison (para 0130 “if SoDA finds the traced values of the selected features indicate recovery from stress, the therapy is continued. Otherwise, the next stress reduction technique is suggested to the user.”; therefore, Akmandor discloses, or at least teaches, performing a second determination (comparison against the first time period) during a second time to provide the predictable result of determining whether the therapy is effective and should be continue or not.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘modified Akmandor’ as applied to claims 1 and 4-7 above, and further in view of Chinese Patent Number CN104274191A granted to Wanli (Hereinafter “Wanli”).
Regarding claim 2, ‘modified Akmandor’ renders the processor implemented method as claimed in claim 1 obvious as recited hereinabove, Akmandor discloses having feature selection “principal component analysis (PCA) at step 100” to extract the most relevant information from the data (para 0113) but fails to disclose wherein the feature selection technique comprises a ReliefF algorithm.  
Wanli teaches a method for determining psychological assessment of a user by receiving various physiological parameters from a contact/non-contact sensor and classifying and identifying various physiological parameters received to determine the psychological state of the user (Summary, Description; machine translated). Wanli further teaches the classification and identification step of the module 310 to comprise a ReliefF algorithm which allows it to remove repeatability and the redundancy of the various physiological parameters extracted (Description; machine translated). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Akmandor’ with the teachings of Wanli to provide a ReliefF algorithm in order to provide the predictable result of removing repeatability and the redundancy of the various physiological parameters extracted. 

It is further noted that this aligns with Akmandor’s own teaching which aims to reduce, or at least, deal with the redundant features (paras 0041, 0112, 0115)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘modified Akmandor’ as applied to claims 1 and 4-7 above, and further in view of US Pat Pub No. 20140257122 granted to Ong et al. (hereinafter “Ong”).
Regarding claim 3, ‘modified Akmandor’ renders the processor implemented method as claimed in claim 1 obvious as recited hereinabove, wherein the step of classifying mental state of the one or more users as one of a normal state or an abnormal state by applying one or more classifiers on the set of synthetically balanced features (see claim 1, para 0006): but fails to disclose adjusting the set of unique combinational features using Synthetic Minority Oversampling Technique (SMOTE) to obtain the set of synthetically balanced features; and applying one or more classifiers on the set of synthetically balanced features to classify mental state of the one or more users as one of a normal state or an abnormal state.  
Ong teaches a method for monitoring a patient and determining a risk score for triage by training data sets and classifying data to predict the score. Ong teaches that it is known to apply SMOTE (Synthetic Minority Over-sampling Technique) for the construction of classifiers from imbalanced datasets (para 0173). This provides the addition of synthetic samples which cause the classifiers to create larger and less specific decision regions, resulting in the decision trees to generalize better (para 0175). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Akmandor’ with the teachings of Ong to provide using known algorithms such as SMOTE to improve the classifier and providing the predictable result of creating a large decision region which allows the classifier (decision trees) to generalize better.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792